Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed on January 8th, 2020 has been received and entered.
The preliminary amendments to the Specification filed on January 8th, 2020 has been entered.
Claims 1, 3-24, 26-29, and 31-46 have been preliminarily amended.
Claims 2, 25, and 30 have been preliminarily canceled.
Claims 47-84 have been added.
Claims 1, 3-24, 26-29, and 31-84 now remain pending and are allowed with examiner’s statement of reasons for allowance presented herein.
The Terminal Disclaimer filed on December 14th, 2020 has been approved.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11th, 2020 and August 13th, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-24, 26-29, and 31-84 are allowed and renumbered as 1-81.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Vyas et al. (US Publication No. 2018/0107586), discloses automatically validating release candidates for data-driven applications by automated publishing of integration microservice and data container tuple and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 1st, 2021